Name: Commission Regulation (EEC) No 4132/87 of 9 December 1987 determining the conditions for the inclusion of bourbon whisky under subheading Nos 2208 30 11 and 2208 30 19 of the combined nomenclature
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 No L 387 / 36 Official Journal of the European Communities 31 . 12 . 87 COMMISSION REGULATION (EEC) No 4132 / 87 of 9 December 1987 determining the conditions for the inclusion of bourbon whiskey under subheadings 2208 30 11 and 2208 30 19 of the combined nomenclature whereas , in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions are required to determine those conditions ; Whereas identification of bourbon whiskey is particularly difficult ; whereas it can be made considerably easier if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas , consequently , a product should not be included under the abovementioned subheadings unless it is accompanied by a certificate of authenticity which , being issued by a body acting under the responsibility of the exporting country , provides such an assurance ; Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use ; whereas , furthermore , measures must be introduced to enable the Community to keep check upon the conditions of issue of the said certificate ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas the certificate of authenticity should be drawn up in one of the official Community languages and , where appropriate , an official language of the exporting country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee , THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 2658 / 87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ( x ) and in particular Article 11 thereof, Whereas Council Regulation (EEC) No 950 / 68 of 28 June 1968 on the Common Customs Tariff ( 2 ), as last amended by Regulation (EEC) No 3529 / 87 ( 3 ), established the Common Customs Tariff on the basis of the nomenclature of the Convention of 15 December 1950 concerning the nomenclature to be used for the classification of goods in customs tariffs ; Whereas on the basis ofCouncil Regulation (EEC ) No 97 / 69 of 16 January 1969 on measures to be taken for the uniform application of the nomenclature of the Common Customs Tariff ( 4), as last amended by Regulation (EEC ) No 2055 / 84 ( 5 ), Commission Regulation (EEC ) No 2552 / 69 ( 6 ), as last amended by the Act of Accession of Spain and Portugal , determined the conditions for the inclusion of bourbon whiskey under subheading 22.09 C III a ) of the Common Customs Tariff; Whereas Regulation (EEC) No 2658 / 87 has repealed and replaced , on the one hand , Regulation (EEC ) No 950 / 68 in adopting the new tariff and statistical nomenclature ( combined nomenclature ) based on the International Convention on the Harmonized Commodity Description and Coding System and , on the other hand , Regulation (EEC) No 97 / 69 ; whereas it is consequently appropriate , for reasons of clarity , to replace Regulation (EEC) No 2552 / 69 by a new regulation taking over the new nomenclature as well as the new legal base ; whereas , for the same reasons , it is appropriate to incorporate in this new text all the amendments made to date ; Whereas Regulation (EEC ) No 2658 / 87 covers bourbon whiskey under subheadings 2208 30 11 and 2208 30 19 ; whereas inclusion under that subheading is subject to conditions laid down in the relevant Community provisions ; HAS ADOPTED THIS REGULATION: Article 1 The inclusion of bourbon whiskey under subheadings 2208 30 11 and 2208 30 19 of the combined nomenclature shall be subject to presentation of a certificate of authenticity meeting the requirements specified in this Regulation . Article 2 1 . The certificate corresponding to the specimen in Annex I shall be printed and drawn up in one of the official languages of the European Economic Community and , where appropriate , an official language of the exporting country . The size of the certificate shall be approximately 210 x 297 millimetres . The paper used shall be white with a yellow border and weigh not less than 40 grams per square metre . 2 . Each certificate shall bear an individual serial number given by the issuing authority . W OJ No L 256 , 7 . 9 . 1987 , p. 1 . ( 2 ) OJ No L 172 , 22 . 7 . 1968 , p. 1 . ( 3 ) OJ No L 336 , 26 . 11 . 1987 , p. 3 . ( 4 ) OJ No L 14,21 . 1 . 1969 , p. 1 . ( 5 ) OJ No L 191 , 19 . 7 . 1984 , p. 1 . ( 6 ) OJ No L 320 , 20 . 12 . 1969 , p . 19 No L 387 / 3731 . 12 . 87 Official Journal of the European Communities 3 . The Customs authority of the Member State in which the products are presented may require a translation of the certificate . ( c ) it undertakes to provide the Commission and Member States , on request , with all appropriate information to enable an assessment to be made of the particulars shown in the certificates . 2 . The list shall be revised when the condition specified in paragraph 1 ( a ) is no longer satisfied or when an issuing body does not fulfil any of the obligations which it has undertaken . Article 3 The certificate shall be completed either by typing or in manuscript . In the latter case , it must be completed in ink and in block capitals . Article 7 Invoices produced in support of import declarations shall bear the serial number of the corresponding certificate . Article 4 The certificate shall be submitted to the customs authorities of the importing Member State within three months of its date of issue , together with the goods to which it refers . Article 8 The country listed in Annex II shall send the Commission of the European Communities specimens of the stamps used by their issuing authorities and where appropriate their authorized agents . The Commission shall forward this information to the customs authorities of the Member States . Article 5 1 . A certificate shall be valid only if it is duly authenticated by an issuing body appearing on the list in Annex II . 2 . A duly authenticated certificate is one which shows the place and date of issue and bears the stamp of the issuing body and the signature of the person or persons authorized to sign it . Article 9 Regulation (EEC ) No 2552 / 69 is hereby repealed . Article 6 1 . An issuing body may appear on the list only if: ( a ) it is recognized as such by the exporting country ; ( b ) it undertakes to verify the particulars shown in certificates : Article 10 This Regulation shall enter into force on 1 January 1988 . However , until 31 December 1988 , bourbon whiskey shall also be admitted under the subheadings listed in Article 1 on presentation of a certificate of the kind used until 31 December 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1987 . For the Commission COCKFIELD Vice-President class="page"> ANNEX I 1 Consignor (full name and address) CERTIFICATE OF AUTHENTICITY BOURBON WHISKEY No ORIGINAL 2 Consignee (full name and address) 3 ISSUING BODY United States Department of the Treasury Bureau of Alcohol, Tobacco and Firearms NOTES 4 Means of transport Shipped by S/S: by air: 5 Serial numbers and marks  Number and kind of packages 6 Gross mass (kg) 7 Net mass (kg) 8 Number of casks 9 Number of bottles 10 Quantity in litres 11 Observations 12 THE BUREAU OF ALCOHOL, TOBACCO AND FIREARMS certifies that the above Bourbon whiskey was distilled in the United States at not exceeding 160 ° proof (80 ° Gay-Lussac) from a fermented mash of grain of which not less than 51 % was corn grain (maize) and aged for not less than two years in charred new oak containers. Place and date: Signature of authorized Bureau Officer: Seal of the Department of the Treasury: 13 RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY class="page"> 31 . 12 . 87 Official Journal of the European Communities No L 387 / 41 ANNEX II Issuing body Exporting country United States Department of the Treasury , Bureau of Alcohol , Tobacco and Firearms , Washington DC or its authorized regional Offices United States of America